Citation Nr: 0836099	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  08-19 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than December 13, 
2007 for the award of special monthly pension (SMP) for aid 
and attendance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1953 to October 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDING OF FACT

The competent medical evidence is in equipoise as to whether 
the veteran required aid and attendance prior to receipt of 
his claim for special monthly pension.  


CONCLUSION OF LAW

An effective date of July 19, 2007 is warranted for the grant 
of special monthly pension. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for an earlier effective date for 
special monthly pension.  Therefore, no further development 
is needed with respect to this claim.  

Legal Criteria

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of the receipt of the claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Moreover, 38 C.F.R. § 3.401 
provides a specific rule governing the effective date of an 
award of aid and attendance benefits. That regulation 
specifies that the effective date for an award of special 
monthly pension for aid and attendance is limited to the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.

Analysis

The veteran contends that the effective date of his award for 
SMP for aid and attendance should be prior to the December 
13, 2007 date which is currently established.  Specifically, 
the veteran believes that the date his claim was received by 
VA, July 19, 2007, should be the effective date of award.  
The Board agrees.  

Upon review of the claims file, it is clear that the petition 
for SMC was received on July 19, 2007, with the veteran 
specifically claiming that he required aid and attendance at 
this time.  The Board notes that the veteran is a 
veterinarian, and thus holds a doctorate-level degree in a 
field that is closely related to medicine.  While this does 
not allow him to make medical diagnoses (as his expertise is 
restricted to diseases and disorders in animals), the Board 
acknowledges that he has more knowledge than a layman, and 
his opinions as to the severity of his conditions must be 
given more probative weight than if they were to come from a 
layman.  

In reviewing the medical evidence of record, it is clear that 
the veteran has had significant disability prior to the 
December 2007 medical opinion which found him to require the 
need of aid and attendance of others.  The veteran was 
hospitalized during February and March 2007 for acute and 
chronic kidney failure.  Dialysis was suggested to the him; 
however, the veteran did not feel that he was ready for it at 
the time of his hospitalization.  The veteran was transported 
via wheelchair during his hospitalization; however, was 
ambulatory during follow-up visits with his nephrologist.  

Given that there is an extensive history of chronic kidney 
disease (diagnosed as stage four failure in March 2007) 
requiring hospitalization, the Board finds that there are 
signs of significant disability prior to the receipt of the 
claim for aid and attendance in July 2007.  The veteran's own 
medical knowledge coupled with his extensive treatment 
history provides enough evidence to suggest that he required 
aid and attendance prior to the physician's finding in 
December 2007.  Thus, doubt will be resolved in the veteran's 
favor, and the Board concludes that the date of claim was 
later than the date entitlement arose, and will thus assign 
the date of claim receipt, July 19, 2007, as the effective 
date of award for special monthly pension.  


ORDER

Entitlement to an effective date of July 19, 2007 for the 
award of special monthly pension (SMP) for aid and attendance 
is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


